DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 14 now recites “The apparatus of claim 1, wherein the input surface is arranged so that a fraction of each back-directed optical signal redirected or transformed at the input surface into the corresponding incident optical signal is greater than about 25% and less than about 90%.” 

Allowable Subject Matter
Claims 1-2, 7, 12, 14, 23, 30, 32, 34, 36, 43, 53, 55, 59, 65, 69, 78, 83, 86, 95, 99, 105, 108, 113, 116-117, 124-125 and 131 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an optical apparatus comprised of, in part, a portion of each incident optical signal is redirected or transformed by the optical diffuser or the output surface into a corresponding backward-directed optical signal that propagates within the diffuser substrate toward an input surface of the diffuser substrate, the input surface of the diffuser substrate being arranged opposite the output surface of the diffuser substrate; (d) at least a portion of each backward-directed optical signal is redirected or transformed into one or more corresponding incident optical signals propagating within the diffuser substrate toward the output surface; and (e) the corresponding forward-directed optical signals, arising from all incident optical signals propagating within the diffuser substrate, collectively comprise optical output of the optical apparatus. Claims 2, 7, 12, 14, 
Regarding claim 124, the prior art of record fails to teach or suggest a method for forming an optical apparatus comprised of, in part, a portion of each incident optical signal is redirected or transformed by the optical diffuser or the output surface into a corresponding backward-directed optical signal that propagates within the diffuser substrate toward the input surface; (d) at least a portion of each backward-directed optical signal is redirected or transformed into one or more corresponding incident optical signals propagating within the diffuser substrate toward the output surface; (e) each incident optical signal either (i) is produced by a corresponding one of the one or more optical sources and propagates directly from the corresponding optical source to the output surface or (ii) is a redirected or transformed portion of a corresponding backward-directed optical signal; and (f) the corresponding forward-directed optical signals, arising from all incident optical signals propagating within the diffuser substrate, collectively comprise optical output of the optical apparatus. Claims 125 and 131 are allowed due to their dependency upon claim 124. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875